Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 02/24/2021 has been entered. Claims 45-53 and 56-67 are now allowable. 

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 45-53 and 56-67 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following “a control circuit which includes a power source including a pair of terminals and a series of voltage-controlled switching elements arranged to selectively couple each motor input to one of the terminals; the control circuit being configured to: operate only in either a driving mode in which it dynamically energizes the windings via the motor inputs so as to cause the rotor to rotate relative to the stator or a braking mode in which it continually connects the at least three windings to a common rail to form a closed current path, the braking mode inducing braking of the rotor relative to the stator to arrest motion of the rotor and to prevent rotation of the rotor against an external torque; switch directly from the driving mode to the braking mode in response to a supply voltage of the control circuit dropping below a predetermined value; and when in the driving mode, dynamically energize the claim 45 and 
“a control circuit which includes a power source including a pair of terminals and a series of voltage-controlled switching elements arranged to selectively couple each motor input to one of the terminals, the control circuit being configured to: operate only in either a driving mode in which it dynamically energizes the windings via the motor inputs so as to cause the rotor to rotate relative to the stator or a braking mode in which it continually couples the at least three windings to a power source to form a closed current path that includes the power source and the at least three windings, the braking mode inducing braking of the rotor relative to the stator to arrest motion of the rotor and to prevent rotation of the rotor against an external torque; switch directly from the driving mode to the braking mode in response to a supply voltage of the control circuit dropping below a predetermined value; and when in the driving mode, dynamically energize the windings by activating the switching elements to couple each motor input to a selected one of the terminals.” with regards to claim 64.

Examiner has found applicant’s arguments persuasive regarding 103 rejection in the previous office action. As a result, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846